Citation Nr: 0930819	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  05-40 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy, right arm.  

2.  Entitlement to service connection for peripheral 
neuropathy, left arm.  

3.  Entitlement to service connection for a right elbow 
disability.  

4.  Entitlement to service connection for a left hip 
disability.  

5.  Entitlement to service connection for generalized 
arthralgia of the ankles, shoulders, knees, and hips, to 
include as due to an undiagnosed illness.  

6. Entitlement to service connection for irritable bowel 
syndrome.  

7.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

8.  Entitlement to an increased rating for service-connected 
degenerative disc disease, C2-5 with C6-7 calcification in 
the ligamentum nuchi, currently evaluated as 10 percent 
disabling.  

9.  Entitlement to a compensable rating for service-connected 
postoperative right inguinal hernia, currently evaluated as 0 
percent disabling (noncompensable).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from April 1972 to May 1982, 
and from March 2003 to May 2004, with intervening service in 
the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In December 2004, the RO denied claims for 
service connection for a left hip condition, and 
"generalized arthralgias of the ankles, shoulders, knees, 
and hips (claimed as arthritis)."  In March 2007, the RO 
denied claims for service connection for peripheral 
neuropathy of the right arm, a right elbow disability, PTSD, 
peripheral neuropathy, left arm, and irritable bowel 
syndrome, and denied a claim for an increased rating for the 
Veteran's cervical spine condition, and a claim for a 
compensable rating for postoperative right inguinal hernia.  

In June 2009, the Veteran was afforded a hearing before April 
Maddox, who is the Acting Veterans Law Judge rendering the 
determinations in these claims and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

The Board must review all issues reasonably raised from a 
liberal reading of all documents in the record.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  The Veteran has 
appealed the issue of entitlement to service connection for 
PTSD, and in December 2006, he was afforded an VA 
examination.  The report of this examination contains a 
diagnosis noting that he has MDD (major depressive disorder) 
due to a general medical condition noted as "chronic pain" 
due to rotator cuff, back, and knee injuries.  Service 
connection is currently in effect for disabilities that 
include status post right rotator cuff repair, left knee 
bursitis, and a cervical spine disability.  This evidence 
therefore appears to raise of claim of entitlement to an 
acquired psychiatric disorder (other than PTSD) due to 
service-connected disability.  See 38 C.F.R. § 3.310 (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995); see also Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  This claim has not been 
adjudicated by the agency of original jurisdiction, and is 
referred to the RO for appropriate action.  


REMAND

During his June 2009 hearing, the Veteran testified that he 
had applied for disability payments from the Social Security 
Administration (SSA), and that the SSA had denied his claim.  

The VA's duty to assist the Veteran extends to obtaining 
these relevant government records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  "As part of the 
Secretary's obligation to review a thorough and complete 
record, VA is required to obtain evidence from the Social 
Security Administration, including any decisions by the 
administrative law judge, and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).  

The SSA's records have not been requested, and they are not 
currently associated with the claims file.  On remand, they 
must be obtained.  

With regard to the claim of whether new and material evidence 
has been presented to reopen a claim of entitlement to 
service connection for peripheral neuropathy, right arm, in 
association with his claim, the RO issued a notice letter to 
the Veteran in November 2005.  However, it appears that the 
notice provided to the Veteran is deficient.  Notice under 38 
U.S.C.A. § 5103 applies to claims to reopen based on 
submission of new and material evidence.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Under Kent, VA must notify a veteran 
of what constitutes "material" evidence in the context of his 
particular claim to reopen.  Id.  VA should tell a veteran 
the basis for the previous denial and what the evidence must 
show in order to reopen his particular claim.  Additionally, 
VA must notify a veteran of the meaning of "new" evidence.  
Id.  On remand, the Veteran should be provided with notice 
conforming to Kent and apprised of the proper standard for 
new and material evidence for claims filed after August 29, 
2001.  

With regard to the issues of entitlement to an increased 
rating for service-connected degenerative disc disease, 
C2-5 with C6-7 calcification in the ligamentum nuchi, 
currently evaluated as 10 percent disabling, and 
entitlement to a compensable rating for service-
connected postoperative right inguinal hernia, in a 
recent decision, Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the Court held that a 38 U.S.C. § 5103(a) 
notice requires that the Secretary notify the claimant 
inter alia that to substantiate an increased rating 
claim the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and 
the effect that worsening has on the claimant's 
employment and daily life; that the claimant must be 
notified that should an increase in disability be found, 
a disability rating will be determined by applying 
relevant DCs, which typically provide for a range in 
severity of a particular disability from 0% to as much 
as 100% (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and that the notice must also provide examples of 
the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application 
rejections, and any other evidence showing an increase 
in the disability or exceptional circumstances relating 
to the disability.  

In this case, the November 2005 VCAA notice does not appear 
to conform to the requirements as set forth in Vazquez-
Flores.  On Remand, the Veteran should be issued a corrective 
VCAA notice letter that conforms to the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC should obtain and 
associate with the claims file a copy of 
any written decision concerning the 
Veteran's claim for disability benefits 
from the Social Security Administration 
and copies of any medical records 
utilized in reaching that decision.  

2.  With regard to the issues of 
entitlement to an increased rating for 
service-connected degenerative disc 
disease, C2-5 with C6-7 calcification in 
the ligamentum nuchi, currently evaluated 
as 10 percent disabling, and entitlement 
to a compensable rating for service-
connected postoperative right inguinal 
hernia, the RO/AMC should fulfill all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475.  In particular, compliance should be 
ensured with VA's obligations under the 
VCAA as interpreted in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  A copy of 
this notification must be associated with 
the claims folder.  

3.  The RO/AMC should send the Veteran a 
corrective VCAA notice letter, with 
respect to his claim to reopen a 
previously denied claim for service 
connection for peripheral neuropathy, 
right arm.  This notice should include 
the proper standard for new and material 
evidence for claims filed after August 
29, 2001, and an explanation of what the 
evidence must show to reopen this 
Veteran's claim, as outlined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
notice must tell the Veteran the basis 
for the previous denial, and what the 
evidence must show in order to reopen his 
claim.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence.  If any of the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).  


